Citation Nr: 0008938	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  98-15 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of cervical 
spine degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to August 
1949 and from December 1955 to November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) following a July 1998 decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, among other things, denied service 
connection for post-operative residuals of cervical spine 
degenerative disc disease.


FINDING OF FACT

The veteran's has post-operative cervical spine degenerative 
disc disease with radiculopathy that is likely the result of 
injury that occurred coincident with military service.


CONCLUSION OF LAW

Post-operative cervical spine degenerative disc disease with 
radiculopathy is the result of disease or injury incurred 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran's 
cervical disc disease was brought about by injuries sustained 
during his military service.  Specifically, it is alleged 
that the cumulative effect of almost a hundred parachute 
jumps caused damage to the veteran's cervical spine and that 
this damage led to his current problems. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999). 

The Board finds that, with application of the benefit-of-the-
doubt doctrine, a grant of service connection for post-
operative cervical spine degenerative disc disease with 
radiculopathy is warranted.  The veteran's service medical 
records show his complaints, diagnoses, and/or treatment for 
neck pain.  See treatment records dated in May 1960, February 
1963, March 1963, June 1963, February 1973, and May 1973.  
Additionally, service personnel records show that the veteran 
was awarded the parachute badge and master parachute badge.  
Moreover, the veteran filed with the RO a copy of his "jump 
log" which catalogued 75 jumps between October 1960 and 
September 1969.

VA and private treatment records, dated from June 1975 to 
September 1998, were received by the RO.  These records show 
the veteran's complaints and/or treatment for cervical 
spine/neck pain starting in December 1975.  See VA orthopedic 
examination report dated in December 1975 (the veteran 
complained of some discomfort and minimal pain at C5-C6, but 
examination was normal).  They also show the veteran's 
complaints, diagnoses, and/or treatment for left shoulder 
pain and weakness.  The diagnoses and/or possible diagnoses 
included left shoulder impingement, carpal tunnel syndrome, 
herniated nucleus pulposus, and/or fibromyalgia.  However, 
starting in November 1993, the diagnosis was cervical spine 
degenerative disc disease with left C6 radiculopathy.  See VA 
treatment records dated in November 1992, November 1993, and 
January 1994; private treatment records dated in November 
1993, January 1994, December 1995, February 1996, March 1996, 
October 1996, and November 1996; magnetic resonance imaging 
evaluation (MRI) dated in October 1996 (narrowed C5-C6 root 
canal); and nerve conduction study dated in November 1996 (C5 
radiculopathy with C4-C5 nerve root cutoff).  Thereafter, 
private treatment records, including physical therapy 
records, dated from November 1996 to November 1997, show the 
veteran's pre- and post-operative complaints and treatment 
related to a November 1996 left hemilaminectomy, C4-C5 and 
C5-C6, with foraminotomies and decompression of nerve roots 
due to cervical radiculopathy with left deltoid biceps 
paralysis.

In a September 1998 note, David J. Knapp, M.D., reported that 
the veteran had been a paratrooper from 1960 to 1974, and 
that he started experiencing shoulder and neck pain in 
approximately 1963.  It was opined that the veteran's pain 
and previous neck surgery were related to his years as a 
paratrooper.

Similarly, in September 1998, Joseph C. Mirabile, M.D., noted 
that he had treated the veteran since the later part of 1996, 
that the veteran had been a paratrooper from 1960 to 1974, 
and that, during that time, the veteran sustained injuries to 
multiple areas of the body, including his back and neck.  Dr. 
Mirabile reported as follows:  

. . . there is no question that that type 
of activity and those types of injuries 
would lead to an increased risk of 
degenerative changes of the spine, 
especially the cervical area, and would 
exacerbate any symptoms that were there.

So, from a medical point of view, I would 
certainly think that some of these 
degenerative changes, although it is 
difficult to say to what degree, are due 
to the trauma sustained during those many 
years of jumping activities.

Specifically, Dr. Mirabile reported that, in 1996, the 
veteran complained of increasing neck discomfort as well as 
pain and paralysis involving the left arm.  The diagnoses at 
that time was C5 and C6 radiculopathy with significant 
cervical spondylosis which had caused significant atrophy and 
muscle wasting of the shoulder girdle on the left side, very 
severe weakness of the biceps, and almost total disappearance 
of deltoid function on the left side.  Dr. Mirabile also 
opined that, following the November 1996 cervical 
hemilaminectomy at C4-C5 and C5-C6 with foraminotomies, the 
veteran had a good recovery with moderately good return of 
function involving the deltoid and biceps on the left side.  
However, he continued to have significant atrophy of both of 
those muscle groups.

Three lay statements, dated from August 1998 to September 
1998, were received by the RO from the veteran's wife and 
children.  These individuals reported that the veteran, upon 
coming home after a parachute jump, frequently complained of 
neck and shoulder pain due to the impact when landing.  It 
was noted that the veteran medicated himself for these 
injuries.

The veteran also filed with the RO excerpts from medical 
texts related to cervical spine injuries and parachuting.

The veteran testified at a personal hearing before the 
undersigned at the RO in February 2000.  He reported that he 
started parachute jumping in 1960 when he was approximately 
30 years old.  He estimated that he jumped 90-plus times in 
all types of conditions between 1960 and 1974.  During these 
jumps, he injured his neck on a number of occasions.  
Specifically, the veteran believed that he first injured his 
neck while in airborne training school in 1960.  He also 
reported that the first complaint of neck pain that appears 
in his service medical records corresponds to the time he was 
in airborne training school, i.e., in approximately 1960.  
Following this first injury, his neck periodically bothered 
him throughout his military service.  At those times, he 
either medicated himself or sought treatment from his unit's 
medic.  (His unit's medic did not keep records.)  However, he 
remembered one occasion, in approximately 1967, when he 
sought treatment for his neck pain from a physician.  On the 
occasion of his separation examination, because of his other 
medical problems, he did not list his neck problem.  This was 
so in part because his neck was not bothering him at that 
time.  

The Board observes that the veteran is competent to provide 
testimony regarding specific symptoms he experienced and the 
duration thereof during and since his military service, such 
as his problems with neck pain, as well as left shoulder and 
arm pain, numbness, and/or weakness.  Similarly, the 
veteran's wife and children are competent to provide 
statements as to the veteran's complaints of neck and 
shoulder pain due to the impact of landing after his 
parachute jumps, and about how they observed the veteran 
medicating himself.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Medical evidence contained in the record on appeal 
also shows a current diagnosis of post-operative disc disease 
with radiculopathy.  Additionally, Drs. Knapp and Mirabile 
provided VA with opinions directly linking the veteran's 
cervical spine degenerative disc disease to his military 
service.  The record on appeal is devoid of any medical 
opinion to contradict these opinions as to the origins and 
etiology of the veteran's radiculopathy and degenerative disc 
disease.  Accordingly, the Board finds that the evidence of a 
medical nexus to military service is at least in relative 
equipoise.  Under such circumstances, the Board concludes 
that the evidence supports a grant of service connection for 
post-operative cervical spine degenerative disc disease with 
radiculopathy.  Colette v. Brown, 82 F.2d 389 (Fed. Cir. 
1996); Hensley v. Brown, 5 Vet. App. 155 (1993); 38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


ORDER

Service connection for post-operative cervical spine 
degenerative disc disease with radiculopathy is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

